Citation Nr: 1143214	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-25 362	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a gunshot wound to the neck and left shoulder, Muscle Group I.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss prior to June 8, 2009, and in excess of 10 percent after June 8, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.  He served a second period of active service from September 1968 to June 1971 that was terminated by an Under Other Than Honorable Conditions Discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Pertinent to this claim, the Veteran in this case served on active duty from August 1966 to September 1968.

2.  In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification through the Veteran's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted a statement wherein he stated that he wanted to cancel his request for a Board hearing that was received at the Board in April 2010.  He noted that he was rated at 10 percent for his gunshot wound of the neck and left shoulder and that his disability rating for his bilateral hearing loss was increased to 10 percent in 2009.  The Veteran stated that he was satisfied with the decision on both conditions.  In November 2011, the Veteran's representative submitted a statement that affirmatively withdrew the appeal. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


